Exhibit 10.3

AMERIGROUP CORPORATION
AMENDED AND RESTATED CHANGE IN CONTROL BENEFIT POLICY

(Amended and Restated as of November 6, 2008)

Section 1. Purpose of Policy.

The name of this policy is the AMERIGROUP Corporation Amended and Restated
Change in Control Benefit Policy (the “Policy”). The purposes of the Policy are
as follows: (1) to reinforce and encourage the continued attention and
dedication of members of the Company’s management to their assigned duties
without the distraction arising from the possibility of a change in control of
the Company; (2) to enable and encourage the Company’s management to focus their
attention on obtaining the best possible transaction for the Company’s
stockholders and to make an independent evaluation of all possible transactions,
without being diverted by their personal concerns regarding the possible impact
of various transactions on the security of their jobs and benefits; and (3) to
provide severance benefits to certain Participants (as defined below) who incur
a termination of employment under the circumstances described herein within a
certain period following a Change in Control (as defined below).

Section 2. Definitions.

For purposes of the Policy, the following terms shall be defined as set forth
below:

(a) “Affiliate” means any corporation or other entity 50% or more of the voting
power of the outstanding voting securities of which is owned by the Company or
its Subsidiaries or by any other Affiliate.

(b) “Award” means all payments to a Participant under the Policy, including to
the extent applicable, the payment upon a Change in Control under Section 5(a),
the Severance Payment under Section 5(b) and the Gross-Up Payment under
Section 5(d).

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means, unless a Participant is a party to a written employment
agreement with the Company, Subsidiary or Affiliate which contains a definition
of “cause,” “termination for cause,” or any other similar term or phrase, in
which case “Cause” shall have the meaning set forth in such agreement, conduct
involving one or more of the following: (i) the substantial and continuing
failure of the Participant to render services to the Company or any Subsidiary
or Affiliate in accordance with the Participant’s obligations and position with
the Company, Subsidiary or Affiliate, after 30 day’s notice from the President
of the Company or any Subsidiary or Affiliate, such notice setting forth in
reasonable detail the nature of such failure, and in the event the Participant
fails to cure such breach or failure within 30 days of notice from the Company
or any Subsidiary or Affiliate, if such breach or failure is capable of cure;
(ii) dishonesty, gross negligence, breach of fiduciary duty; (iii) the
commission by the Participant of an act of fraud or embezzlement, as found by a
court of competent jurisdiction; (iv) the conviction of the Participant of a
felony; or a (v) material breach of the terms of an agreement with the Company
or any Subsidiary or Affiliate, provided that the Company or any Subsidiary or
Affiliate provides the Participant with adequate notice of such breach and the
Participant fails to cure such breach, if the breach is reasonably curable,
within thirty (30) days after receipt of such notice.

(e) “Change in Control” means the first to occur of any one of the events set
forth in the following paragraphs (provided, in respect of each Award that is
subject to Section 409A of the Code, such event also constitutes, within the
meaning of section 409A(a)(2)(A)(v) of the Code, (x) a change in the ownership
of the Company, (y) a change in the effective control of the Company, or (z) a
change in the ownership of a substantial portion of the Company’s assets):

(i) any Person is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 25% or more of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii);

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date of
the Policy, constitute the Board of Directors and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the Effective Date of the Policy or whose appointment, election or nomination
for election was previously so approved or recommended;

(iii) there is consummated a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which results in the
directors of the Company immediately prior to such merger or consolidation
continuing to constitute at least a majority of the board of directors of the
Company, the surviving entity or any parent thereof, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company) representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least a majority of the board of directors
of which comprises individuals who were directors of the Company immediately
prior to such sale or disposition.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Committee” means the Compensation Committee of the Board or, to the extent
so provided by the Board, any other person, committee or entity the Board may
appoint to administer the Policy.

(h) “Company” means AMERIGROUP Corporation, a Delaware corporation, and, except
in determining under Section 2(e) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets.

(i) “Date of Termination” with respect to any purported termination of a
Participant’s employment (other than by reason of the Participant’s death or
Disability), means the date specified in the Notice of Termination (which shall
be within thirty (30) days from the date such Notice of Termination is given).

(j) “Disability” means the condition of a Participant who is either (i) unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.

(k) “Eligible Recipient” means an employee, officer or director (including a
non-employee director) of the Company or of any Subsidiary or Affiliate.

(l) “Enhancement Amount” means an additional LTI Award amount that a Participant
may have the opportunity to earn with respect to the first calendar year of a
performance cycle under the LTI Plan.

(m) “Equity Plan” means the AMERIGROUP Corporation 2005 Equity Incentive Plan,
or any successor stock incentive plan, as amended from time to time.

(n) “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to that tax.

(o) “Good Reason” means, without the consent of the Participant, (i) any changes
in the duties and responsibilities of the Participant which are materially
adverse relative to the duties and responsibilities of the Participant within
the Company immediately prior to the Change in Control, (ii) any 10% or greater
reduction of the Participant’s target annual compensation in effect immediately
prior to the change of control, (iii) any required relocation of the
Participant’s office beyond a 50 mile radius from the location of the
Participant’s office immediately prior to the Change in Control, or (iv) any
failure by the Company to obtain the assumption of the Policy by a successor of
the Company.

(p) “LTI Award” means a long-term incentive compensation award granted pursuant
to the LTI Plan.

(q) “LTI Plan” means the Company’s Long Term Incentive Program, or any successor
long-term cash incentive plan, as amended from time to time, which is a
component of the Company’s 2007 Cash Incentive Plan, as amended.

(r) “Multiple” means a number for each Participant, selected by the Committee,
ranging from one (1) to three (3). Unless otherwise specified in writing by the
Committee, the following multiples shall be used: (i) three (3) for the Chief
Executive Officer; (ii) two (2) for the President, Chief Operating Officer,
Chief Financial Officer, any Executive Vice President and any Regional Chief
Executive Officer; and (iii) one (1) for the Company’s Health Plan Chief
Executive Officers (which includes the Chief Executive Officer of the Company’s
Senior & Special Services Organization) and any other Participant not
specifically listed herein or assigned a different Multiple by the Committee. In
the event a Participant holds more than one officer position listed in this
definition and the Multiples differ between such officer positions, only the
higher Multiple attributable to such positions shall apply.

(s) “Notice of Termination” means a notice which shall indicate the specific
termination provision in this Policy relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment under the provision so indicated.

(t) “Participant” means any Eligible Recipient selected by the Committee
pursuant to the Committee’s authority in Section 4(a) hereof. Notwithstanding
the foregoing, for (i) Awards payable under Sections 5(a), 5(b) and 5(d), the
Participants shall include the Company’s Chief Executive Officer, President,
Chief Operating Officer, Chief Financial Officer, any Executive Vice President,
any Regional Chief Executive Officer and the Company’s Health Plan Chief
Executive Officers (which includes the Chief Executive Officer of the Company’s
Senior & Special Services Organization), and any other Participants designated
by the Committee, and (ii) for Awards payable under Sections 5(a) and 5(d), the
Participants shall include those Company employees who are eligible for an
annual cash bonus and/or a long term incentive cash award, as applicable, as of
the date of a Change in Control

(u) “Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2)(A) of the Code) to or for the benefit
of a Participant, whether paid or payable pursuant to this Agreement or
otherwise pursuant to any plan, agreement or understanding between the
Participant and the Company, which within the meaning of Section
280G(b)(2)(A)(i) of the Code, is contingent on a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company.

(v) “Person” shall have the meaning given in section 3(a)(9) of the Exchange
Act, as modified and used in sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(w) “Protected Period” shall mean the period beginning on the date of a Change
in Control and ending on the date which is two (2) years after the date of such
Change in Control.

(x) “Separation from Service” means a Participant’s “separation from service”
with the Company within the meaning of Section 409A(a)(2)(A)(i) of the Code.

(y) “Subsidiary” means any corporation or other entity (other than the Company)
in an unbroken chain of entities beginning with the Company, if each of the
entities (other than the last entity) in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
securities in one of the other entities in the chain.

(z) “Target Amount” means an amount determined under the LTI Plan that might be
earned by a Participant in three annual installments during a performance cycle
of the LTI Plan.

Section 3. Effective Date.

The effective date of the Policy shall be February 12, 2007 (the “Effective
Date”), as amended and restated November 6, 2008. The Policy shall remain in
effect until the earlier of (i) such time as the Company has discharged all of
its obligations hereunder, or (ii) the date of the termination of the Policy
pursuant to Section 10(e) hereof.

Section 4. Administration.

(a) Prior to the date of a Change in Control, the Policy shall be interpreted,
administered and operated by the Committee; on and after the date of a Change in
Control, the Policy shall be interpreted, administered and operated by a
committee appointed by the Committee as such Committee is constituted
immediately prior to the Change in Control. In each case, subject to the terms
of the Policy, the Committee shall have complete authority, in its sole
discretion subject to the express provisions of the Policy, to determine who
shall be a Participant, to interpret the Policy, to prescribe, amend and rescind
rules and regulations relating to it, and to make all other determinations
necessary or advisable for the administration of the Policy. Notwithstanding the
foregoing, the Committee may delegate any of its duties hereunder to such person
or persons from time to time as it may designate.

(b) All expenses and liabilities which members of the Committee incur in
connection with the administration of the Policy shall be borne by the Company.
The Committee may employ attorneys, consultants, accountants, appraisers,
brokers, or other persons, and the Committee, the Company and the Company’s
officers and directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. No member of the Committee or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Policy, and all members of the Committee shall be
fully protected by the Company in respect of any such action, determination or
interpretation.

Section 5. Benefits Provided.

(a) “Payments Upon a Change in Control” Subject to Section 5(d) hereof, the
Company shall pay to each Participant within ten (10) business days after a
Change in Control, a lump sum payment in an amount equal to the sum of (i) the
Participant’s Target Amount for any LTI Award (including any Enhancement Amount)
that has been established for such Participant under the LTI Plan, as amended,
or any successor long-term incentive plan, for a performance year that has been
completed as of the date of the Change in Control and (ii) any unpaid but earned
annual cash bonus plus a pro-rated annual cash bonus for the fiscal year in
which the Change in Control occurs. The amount of any such pro-rated annual cash
bonus shall be equal to the product of the Participant’s target annual bonus for
the applicable fiscal year, multiplied by a fraction, the numerator of which is
the number of months in the fiscal year completed prior to the date of the
Change in Control, and the denominator of which is twelve (12).

(b) “Termination After Change in Control” Subject to Section 5(d) hereof, if a
Participant incurs a Separation from Service during the Protected Period (i) by
the Company other than for Cause, or by reason of the Participant’s Disability
or death, or (ii) by the Participant for Good Reason, the Company shall pay to
each Participant on the sixtieth (60th) day following the Participant’s Date of
Termination a lump sum severance payment (the “Severance Payment”) in an amount
equal to the Participant’s Multiple times the sum of the Participant’s annual
base salary and the Participant’s target annual cash bonus, in each case, for
the fiscal year in which the Change in Control occurs.

(c) “General Release” The Severance Payment shall be conditioned upon the
execution (and, if applicable, timely non-revocation) by the Participant of the
Company’s standard form of general release within fifty-five (55) days following
the Participant’s Date of Termination.

(d) “Section 280G”

(i) Notwithstanding anything in this Policy to the contrary, in the event that
it shall be determined that any Payment would constitute an “excess parachute
payment” within the meaning of Section 280G(b) of the Code, the Participant
shall be paid an additional amount (a “Gross-Up Payment”) such that the net
amount retained by the Participant after deduction of any Excise Tax, and any
federal, state and local income and employment taxes and excise tax, including
any interest and penalties with respect thereto, imposed upon the Gross-Up
Payment, shall be equal to the Payment; provided, however, that if the total
Payment(s) are less than or equal to 120% of the Capped Benefit (as defined
below), the Payment(s) shall be reduced by an amount necessary to prevent any
portion of the Payment(s) from being a “parachute payment” as defined in
Section 280G(b)(2) of the Code. If the Payment(s) are to be reduced pursuant to
this Section, the Company shall provide Participant with a reasonable
opportunity to request which of the benefits payable to the Participant shall be
reduced. For purposes of determining the amount of the Gross-Up Payment, the
Participant shall be deemed to pay federal income tax and employment taxes at
the highest marginal rate of federal income and employment taxation in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Participant’s residence on the date the Payment is made, net of the
reduction in federal income taxes that the Participant may obtain from the
deduction of such state and local income taxes. The “Capped Benefit” shall equal
the total Payment(s), reduced by the amount necessary to prevent any portion of
the Payment(s) from being a “parachute payment” as defined in Section 280G(b)(2)
of the Code.

(ii) All determinations to be made under this Section 5(d) shall be made by the
Company’s independent public accountant immediately prior to the Change in
Control (the “Accounting Firm”); provided, that if the Accounting Firm is
serving as accountant or auditor to the individual, entity or group effecting
the Change of Control, the Committee shall appoint another independent
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). The Accounting
Firm shall provide its determinations and any supporting calculations and work
papers both to the Company and the Participant within fifteen (15) business days
after receipt of written notification from the Company or the Participant that
there has been a Payment or by such earlier time as is requested by the Company.
Any such determination by the Accounting Firm shall include explanations of
whether and when a Gross-Up Payment is required, the amount of any such Gross-Up
Payment and the assumptions utilized in arriving at the determination. The
Accounting Firm’s determination shall be binding upon the Company and the
Participant. Within five (5) days after receipt of the Accounting Firm’s
determination, the Company shall pay to the Participant any Gross-Up Payment
determined by the Accounting Firm.

(iii) In the event that upon any audit by the Internal Revenue Service, or by a
state or local taxing authority, of a Payment or Gross-Up Payment, a change is
finally determined to be required in the amount of taxes paid by the
Participant, appropriate adjustments shall be made under this Section 5(d) in
the manner determined by the Accounting Firm, such that the net amount which is
payable to the Participant after taking into account the provisions of
Section 4999 of the Code and any interest and penalties shall reflect the intent
of the parties as expressed in paragraph (A) of this Section 5(d). The
Participant shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable but
no later than ten (10) business days after the Participant is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Participant shall
not pay such claim prior to the expiration of the 30-day period following the
date on which the Participant gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall: (A) give the Company any information reasonably requested by the Company
relating to such claim; (B) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company; (C) cooperate with
the Company in good faith in order effectively to contest such claim; and
(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any excise tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5(d), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may contest the claim in any permissible
manner, and the Participant agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine. The Company’s
control of the contest shall be limited to issues the resolution of which could
result in a Gross-Up Payment’s being payable hereunder, and the Participant
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

(iv) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in paragraphs (ii) and (iii) of this Section 5(d)
shall be borne solely by the Company.

(e) Other Existing Arrangements. This Policy will be subordinated to any written
severance benefit arrangement, change of control severance agreement or
employment agreement that provides for severance benefits in existence between
the Participant and the Company, notwithstanding the terms of any such
arrangement or agreement, and any benefits under any such arrangement or
agreement will be paid prior to any payments under this Policy, which shall be
delayed for payment until all benefits under any such arrangement or agreement
have been determined and paid, and payments under this Policy will be reduced by
any amounts paid under any such arrangement or agreement.

Section 6. Termination Procedures.

Any purported termination of a Participant’s employment following a Change in
Control (other than by reason of death) shall be communicated by written Notice
of Termination from one party to the other party in accordance with Section 9
hereof.

Section 7. No Mitigation.

The Company agrees that, in order for a Participant to be eligible to receive
the Severance Payment and other benefits described herein, the Participant is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Participant by the Company pursuant to Section 5 hereof.
Further, the amount of any payment or benefit provided for in this Policy hereof
shall not be reduced by any compensation or income earned by the Participant as
the result of employment by another employer or self-employment, by retirement
benefits, by offset against any amount claimed to be owed by the Participant to
the Company, or otherwise.

Section 8. Successors.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume this Policy and all
obligations of the Company hereunder in the same manner and to the same extent
that the Company would be so obligated if no such succession had taken place.

(b) This Policy shall inure to the benefit of and shall be binding upon the
Company, its successors and assigns, but without the prior written consent of
the Participants this Policy may not be assigned other than in connection with
the merger or sale of substantially all of the business and/or assets of the
Company or similar transaction in which the successor or assignee assumes
(whether by operation of law or express assumption) all obligations of the
Company hereunder.

(c) This Policy shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees or other beneficiaries. If a
Participant shall die while any amount would still be payable to such
Participant hereunder (other than amounts which, by their terms, terminate upon
the death of the Participant) if such Participant had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Policy to the executors, personal representatives or
administrators of such Participant’s estate.

Section 9. Notices.

For the purpose of this Policy, notices and all other communications provided
for in the Policy shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed, if to a Participant, to the address on
file with the Company and, if to the Company, to the address set forth below, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notice of change of address shall be
effective only upon actual receipt:

To the Company:

AMERIGROUP Company

4425 Company Lane

Virginia Beach, VA 23462

Attention: Executive Vice President, Associate Services

Section 10. Miscellaneous

(a) No waiver by the Company or any Participant, as the case may be, at any time
of any breach by the other party of, or of any lack of compliance with, any
condition or provision of this Policy to be performed by such other party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time. All other plans, policies and arrangements
of the Company in which the Participant participates during the term of this
Policy shall be interpreted so as to avoid the duplication of benefits paid
hereunder. It is expressly acknowledged that the terms of this policy shall not
affect the terms of any equity incentive agreement between the Company and the
Participant.

(b) Employment with any present or future Affiliate or Subsidiary shall be
considered employment with the Company for all purposes of this Policy.

(c) Nothing contained in this Policy or any documents relating to the Policy
shall (i) confer upon any Participant any right to continue in the employ of the
Company or a subsidiary, (ii) constitute any contract or agreement of
employment, or (iii) interfere in any way with the right of the Company to
terminate the Participant’s employment at any time, with or without Cause.

(d) A Participant shall be entitled to the benefits of any indemnity applicable
to the Participant that is provided by the Company’s articles of incorporation,
bylaws or otherwise immediately prior to a Change in Control, and any subsequent
changes to the articles of incorporation, bylaws or otherwise reducing the
indemnity granted to the Company’s officers and employees shall not affect the
rights granted hereunder.

(e) Prior to a Change in Control, the Committee shall have the right to amend or
terminate the Policy and to add or remove Participants from time to time, in its
sole and absolute discretion. From and after (i) the occurrence of a Change in
Control; (ii) the public announcement of a proposal for a transaction that, if
consummated, would constitute a Change in Control; or (iii) the Board’s learning
of a specific proposal containing the essential terms of a transaction that, if
consummated, would constitute a Change in Control, the Committee shall not have
the right to terminate the Policy or amend it any manner which adversely affects
the rights of any Participant unless the Company has obtained the prior written
consent of each affected Participant. Notwithstanding the preceding sentence,
however, in the case of a proposal under clause (ii) or clause (iii) immediately
above, if the proposal is finally withdrawn or terminated, the Policy may be
terminated or amended after the withdrawal or termination. Notwithstanding the
foregoing, the Policy shall automatically terminate on the date following the
termination of the Protected Period, provided that all obligations accrued by
Participants prior to such termination of the Policy must be satisfied in full
in accordance with the terms hereof.

(f) Except as otherwise provided herein or by law, no right or interest of any
Participant under the Policy shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including without
limitation by execution, levy, garnishment, attachment, pledge or in any manner;
no attempted assignment or transfer thereof shall be effective; and no right or
interest of any Participant under the Policy shall be liable for, or subject to,
any obligation or liability of such Participant.

(g) All amounts payable hereunder shall be subject to applicable federal, state
and local tax withholding.

(h) The intent of the Company is that payments and benefits under this Policy
comply with Section 409A of the Code (“Section 409A”) to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Policy shall be
interpreted and administered to be in compliance therewith. Each amount to be
paid or benefit to be provided under this Policy shall be construed as a
separate identified payment for purposes of Section 409A, and any payments
described in Section 5 of this Policy that are due within the “short term
deferral period” within the meaning of Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. If current or
future regulations or guidance from the Internal Revenue Service dictates, or
the Company’s counsel determines, that any payments or benefits due to a
Participant hereunder would cause the application of an accelerated or
additional tax under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Policy during the
six-month period immediately following the Participant’s Separation from Service
shall instead be paid on the first business day after the date that is six
months following the Participant’s Separation from Service (or upon the
Participant’s death, if earlier). To the extent required to avoid an accelerated
or additional tax under Section 409A, amounts reimbursable to the Participant
under this Policy shall be paid to the Participant on or before the last day of
the year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-kind benefits provided to the
Participant) during any one year may not affect amounts reimbursable or provided
in any subsequent year; provided, however, that with respect to any
reimbursements for any taxes which a Participant would become entitled to under
the terms of this Policy, the payment of such reimbursements shall be made by
the Company no later than the end of the calendar year following the calendar
year in which the Participant remits the related taxes.

(i) This Policy shall be construed, interpreted and the rights of the parties
determined in accordance with the laws of the Commonwealth of Virginia (without
regard to the conflicts of laws principles thereof), to the extent not preempted
by federal law, which shall otherwise control.

(j) The invalidity or unenforceability of any provision of this Policy shall not
affect the validity or enforceability of any other provision of this Policy,
which shall remain in full force and effect. If this Policy shall for any reason
be or become unenforceable by either party, this Policy shall thereupon
terminate and become unenforceable by the other party.

(k) This Policy shall have no effect on any equity incentive award granted by
the Company to a Participant under the Equity Incentive Plan or any other equity
incentive program or arrangement. The terms of the equity incentive award shall
govern those awards with respect to a change of control.

(l) If a Participant commences a legal action to enforce any of the obligations
of the Company under this Policy and it is ultimately determined that the
Participant is entitled to any payments or benefits under this Policy, the
Company shall pay the Participant the amount necessary to reimburse the
Participant in full for all reasonable expenses (including reasonable attorneys’
fees and legal expenses) incurred by the Participant with respect to such
action. The Company shall pay to a Participant interest on any unpaid portion of
the Participant’s Award that is not paid when due, calculated at the prime rate
of the Company’s primary lending institution as in effect from time to time from
the date that payment should have been made under this Policy, until the Award
is fully paid.

